Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed April 15, 2022.
Claims 1, 3, 6, 12, and 14 have been amended. 
Claims 1-23 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph are: first means for retaining, second means for sensing, third means for generating recited in claim 12 and the second means and the third means in claim 22.   
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The instant specification states a first means is an enclosure, a second means is a touching plate, and third means is an audio generation device, specifically, a first means is depicted as reference element 11, a second means is depicted as reference element 6, and a third means is depicted as reference element 13. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell (US 2006/0199659A1) in further view of Hamilton (US Patent 5,876,292).
Regarding claim 1, Caldwell teaches a device comprising: 
a housing (FIG. 1 is a schematic representation of one embodiment of the instant invention ... this configuration includes ... housing)([0023]; Figure 1 – a housing for a watch is shown); 
a retainer attached to the housing and configured to retain the housing on a dorsal surface of a user's wrist (FIG. 1 is a schematic representation of one embodiment of the instant invention ... this configuration includes a rubberized, vinyl wrist strap)([0023]; Figure 1 – a watch with wrist straps to retain the housing on a back surface of a user’s wrist is shown);  
a sensor external to the housing and positioned to sense contact or proximity with skin of a … surface of a user's hand attached to the wrist … (The pressure sensor 303 is representative of a piezo ceramic pressure measuring device ... The drawing in FIG. 7 is a conceptualization of the deployment of the piezo pressure sensor 606)([0034] and [0056]; Figure 7 – an exemplary depiction of an external sensor positioned to sense contact with skin surface of a user’s hand is shown); and 
an alarm operatively connected with the sensor and configured … to generate an alarm signal to the user (The microcontroller 350, in addition to supplying the signals to the display 305, also can supply signals to alarms 307 mounted in the instrumentation package 224 ... alarm can take the form of a buzzer)([0039]).
Caldwell differs from the claim in that Caldwell fails to teach the sensor senses contact or proximity with skin of a dorsal surface when a dorsal wrist joint angle of the wrist is at least a predetermined angle and generating an alarm upon the senor sensing contact or proximity with said skin. However, Hamilton discloses of a sensor sensing contact or proximity with skin of a dorsal surface when a dorsal wrist joint angle of a wrist is at least a predetermined angle and generating an alarm upon the senor sensing contact or proximity with said skin (A spring steel blade ... is strapped to a golfer's wrist as shown in FIG. 6 ... When this blade is bent past a certain angle, it abruptly transitions to a straight cross section at a point on its length, emitting an audible click)(column 2 lines 32-37; Figures 6 and 7 – exemplary embodiments of generating an audio signal upon detection of a back wrist contacting a sensor at a predetermined angle is shown). The examiner notes Caldwell and Hamilton teach a device for aiding users in playing sports. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Caldwell to include the sensing and generating of Hamilton such that the device senses contact of a user’s dorsal wrist a predetermined angle to generate an audio alarm signal. One would be motivated to make such a combination to provide the advantage of aiding a user by providing wrist angle feedback. 
Regarding claim 2, Caldwell-Hamilton teach a device as defined in claim 1, wherein the alarm is configured to generate said alarm signal only when the sensor senses contact or proximity with the skin (Hamilton - When this blade is bent past a certain angle, it abruptly transitions to a straight cross section at a point on its length, emitting an audible click)(column 2 lines 34-37).
Regarding claim 3, Caldwell-Hamilton teach a device as defined in claim 1, wherein a position of the sensor relative to the housing is adjustable so that the sensor senses the skin when the dorsal wrist joint angle is at least the predetermined angle and not when the dorsal wrist joint angle is less than the predetermined angle (Hamilton - The wrist angle at which this click occurs can be adjusted by the position of block (12) on the blade)(column 2 lines 37-39).
Regarding claim 4, Caldwell-Hamilton teach a device as defined in claim 1, wherein the sensor is configured to sense proximity or contact with the skin when the skin is within about a half-millimeter from the sensor (Hamilton - When this blade is bent past a certain angle, it abruptly transitions to a straight cross section at a point on its length, emitting an audible click)(column 2 lines 34-37; touching a sensor is contact with skin within half a millimeter).
Regarding claim 6, Caldwell-Hamilton teach a device as defined in claim 1, wherein the sensor includes a contact displaceable between a first position wherein, when the dorsal wrist joint angle is less than the predetermined angle, the sensor does not sense contact with the skin and the alarm signal is not generated, and a second position wherein the dorsal wrist joint angle is at least the predetermined angle, the sensor senses contact with the skin and the alarm signal is generated, wherein the contact is displaceable from the first position to the second position by contact with the skin when the dorsal wrist joint angle is at least the predetermined angle (Hamilton - FIG. 6 Side view of invention on cocked wrist of a user FIG. 7 Side view on invention on straight wrist of a user ... A spring steel blade ... is strapped to a golfer's wrist as shown in FIG. 6 ... When this blade is bent past a certain angle, it abruptly transitions to a straight cross section at a point on its length, emitting an audible click)(column 2 lines 3-4 and 32-37; Figure 6 and 7 – moving a contact position from a first to a second when a user’s wrist is a predetermined angle and generating an audio signal alarm is shown).
Regarding claim 7, Caldwell-Hamilton teach a device as defined in claim 1, wherein the alarm signal is auditory, visual and/or tactile (Caldwell - The alarms can be either audible or visual (or both))([0039]).
Regarding claim 8, Caldwell-Hamilton teach a device as defined in claim 1, wherein the alarm signal is auditory and a volume thereof is selectively adjustable by the user (Caldwell - The volume on the AUDIBLE ALERT SIGNAL (204) can be adjusted to accommodate the ambience)([0028]).
Regarding claim 9, Caldwell-Hamilton teach a device as defined in claim 1, further including a timer to time a duration of lag during a downswing of a golf club by the user (Caldwell - displays the elapsed time from the point when the golfer first begins the back swing and ends takes hold of the club when contact is made with the ball)([0042]).
Regarding claim 11, Caldwell-Hamilton teach a device as defined in claim 1, wherein the predetermined angle is twenty-five degrees (Hamilton - FIG. 6 Side view of invention on cocked wrist of a user)(column 2 line 3; Figure 6 – a twenty five degree angle of contact is shown).
Regarding claim 12, Caldwell teaches a device comprising: 
a housing (FIG. 1 is a schematic representation of one embodiment of the instant invention ... this configuration includes ... housing)([0023]; Figure 1 – a housing for a watch is shown); 
first means for retaining the housing on a dorsal surface of a user's wrist (FIG. 1 is a schematic representation of one embodiment of the instant invention ... this configuration includes a rubberized, vinyl wrist strap)([0023]; Figure 1 – a watch with wrist straps means to retain the housing on a back surface of a user’s wrist is shown); 
second means for sensing contact or proximity with skin of a … surface of a user's hand attached to the wrist … (The pressure sensor 303 is representative of a piezo ceramic pressure measuring device ... The drawing in FIG. 7 is a conceptualization of the deployment of the piezo pressure sensor 606)([0034] and [0056]; Figure 7 – an exemplary depiction of an sensing means (i.e. external sensor) which is positioned to sense contact with skin surface of a user’s hand is shown); and 
third means for … generating an alarm signal to the user (The microcontroller 350, in addition to supplying the signals to the display 305, also can supply signals to alarms 307 mounted in the instrumentation package 224 ... alarm can take the form of a buzzer)([0039]; an alarm on an instrument package is a means to generate an alarm signal). 
Caldwell differs from the claim in that Caldwell fails to teach the sensor senses contact or proximity with skin of a dorsal surface when a dorsal wrist joint angle of the wrist is at least a predetermined angle and generating an alarm upon the senor sensing contact or proximity with said skin. However, Hamilton discloses of a sensor sensing contact or proximity with skin of a dorsal surface when a dorsal wrist joint angle of a wrist is at least a predetermined angle and generating an alarm upon the senor sensing contact or proximity with said skin (A spring steel blade ... is strapped to a golfer's wrist as shown in FIG. 6 ... When this blade is bent past a certain angle, it abruptly transitions to a straight cross section at a point on its length, emitting an audible click)(column 2 lines 32-37; Figures 6 and 7 – exemplary embodiments of generating an audio signal upon detection of a back wrist contacting a sensor at a predetermined angle is shown). The examiner notes Caldwell and Hamilton teach a device for aiding users in playing sports. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Caldwell to include the sensing and generating of Hamilton such that the device senses contact of a user’s dorsal wrist a predetermined angle to generate an audio alarm signal. One would be motivated to make such a combination to provide the advantage of aiding a user by providing wrist angle feedback. 
Regarding claim 13, Caldwell-Hamilton teach a device as defined in claim 12, wherein the first means defines a retainer, the second means defines a sensor, and the third means defines an alarm (Hamilton - FIG. 1 is a schematic representation of one embodiment of the instant invention)([0023]; Figure 1 – a watch including a retainer means, a sensor means, and alarm means is shown).
Regarding claim 14, the claim generally corresponds to device claim 1 and recites similar features in method form; therefore, the claims is rejected under similar rational. 
Regarding claim 15, Caldwell-Hamilton teach a method as defined in claim 14, including not generating an alarm signal when the sensor does not sense contact or proximity with said skin (Hamilton - When this blade is bent past a certain angle, it abruptly transitions to a straight cross section at a point on its length, emitting an audible click)(column 2 lines 34-37; only when the sensor is in contact is an audible alarm generated).
Regarding claim 16, Caldwell-Hamilton teach a method as defined in claim 14, wherein said sensing step includes sensing proximity or contact with the skin when the skin is within about a half-millimeter from the sensor (Hamilton - When this blade is bent past a certain angle, it abruptly transitions to a straight cross section at a point on its length, emitting an audible click)(column 2 lines 34-37; touching a sensor is contact with skin within half a millimeter).
Regarding claim 18, Caldwell-Hamilton teach a method as defined in claim 14, wherein the generating step includes generating an auditory, visual and/or tactile alarm signal (Caldwell - The alarms can be either audible or visual (or both))([0039]).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell, Hamilton, and in further view of Cozza (US Patent 5,771,492).
Regarding claim 5, Caldwell-Hamilton teach a device as claimed above, Caldwell-Hamilton differs from the claim in that Caldwell-Hamilton fails to teach the sensor includes a capacitive touch switch module. However, a sensor including a capacitive touch switch is taught by Cozza (switches are selected from the group consisting of ... capacitance switches ... Typical sensors include ... capacitance sensors)(column 3 lines 15-17 and column 4 lines 51-52). The examiner notes Caldwell, Hamilton, and Cozza teach a device for aiding users in playing sports. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Caldwell-Hamilton to include the capacitive touch switch of Cozza such that the device senses contact utilizing capacitive reactance. One would be motivated to make such a combination to provide the advantage of registering contact with less physical force. 
Regarding claim 17, Caldwell-Hamilton teach a device as method above, Caldwell-Hamilton differs from the claim in that Caldwell-Hamilton fails to teach sensing a capacitance of skin. However, sensing a capacitance of skin is taught by Cozza (switches are selected from the group consisting of ... capacitance switches ... Typical sensors include ... capacitance sensors)(column 3 lines 15-17 and column 4 lines 51-52). The examiner notes Caldwell, Hamilton, and Cozza teach a method for aiding users in playing sports. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing of Caldwell-Hamilton to include the capacitive sensing of Cozza such that the method senses contact utilizing capacitive reactance. One would be motivated to make such a combination to provide the advantage of registering contact with less physical force. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Caldwell, Hamilton, and in further view of Sisson et al. (US Publication 2017/0312577 A1).
Regarding claim 10, Caldwell-Hamilton teach a device as claimed above, wherein the housing includes a display configured to display to the user said duration of lag time (Caldwell - displays the elapsed time from the point when the golfer first begins the back swing and ends takes hold of the club when contact is made with the ball)([0042]) and alarm indicating alert during said downswing (Caldwell - The alarms can be … visual)([0039]). Caldwell-Hamilton differs from the claim in that Caldwell-Hamilton fails to teach the displaying how many alarm alerts were generated. However, displaying how many alarm alerts were generated is taught by Sisson (The analysis and feedback may employ the use of ... number of alerts)([0016]). The examiner notes Caldwell, Hamilton, and Sisson teach a device for aiding users playing sports. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Caldwell-Hamilton to include the displaying of Sisson such that the device displays number of alarm alerts generated. One would be motivated to make such a combination to provide the advantage of aiding in the analysis of user motion by providing additional feedback.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell, Hamilton, and in further view of Okazaki et al. (US Publication 2017/0354859 A1).
Regarding claim 19, Caldwell-Hamilton teach a method as claimed above, wherein sensors sense said contact or proximity during a downswing of a golf club by the user and generates an alarm signaling wrist cocking (Hamilton - FIG. 6 Side view of invention on cocked wrist of a user … When this blade is bent past a certain angle, it abruptly transitions to a straight cross section at a point on its length, emitting an audible click)(column 2 lines 3 and 34-37). Caldwell-Hamilton differs from the claim in that Caldwell-Hamilton fails to teach timing said wrist cocking. However, timing wrist cocking is taught by Okazaki (the movement for holding the wrist cock and the movement for releasing the wrist cock during a golf swing ... representing a strength with which a wrist cock is held at an i-th timing during a swing motion of a golf club ... representing a strength with which the wrist cock is released at the i-th timing)([0004] and [0013]). The examiner notes Caldwell, Hamilton, and Okazaki teach a device for aiding users playing sports. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing of Caldwell-Hamilton to include the timing of Okazaki such that the method times the sensing and alarming of wrist cock during a downswing. One would be motivated to make such a combination to provide the advantage of aiding in the analysis of user motion by providing additional feedback.
Regarding claim 20, Caldwell-Hamilton-Okazaki teach a method as defined in claim 19, including displaying on a display of the device said duration of time that the sensor senses said contact or proximity and/or said duration of time that the alarm generates an alarm signal (Okazaki - a first graphic representing the strength with which a wrist cock is held and a second graphic representing the strength with which a wrist cock is released at a plurality of timings during the golf swing are displayed on a GUI screen)([0016]).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell, Hamilton, and in further view of Hou et al. (US Publication 2007/0066415 A1).
Regarding claim 21, Caldwell-Hamilton teach a device as claimed above. Caldwell-Hamilton differs from the claim in that Caldwell-Hamilton fails to teach sensing proximity (i.e. threshold distance) with said skin and upon the sensor sensing proximity with said skin generate said alarm. However, sensing a threshold distance with said skin and upon the sensor sensing threshold distance generating an alarm is taught by Hou (sensor 12 preferably is a distance ... sensor 12 is implemented as a compact preferably battery-powered short-distance laser rangefinder .... the user is alerted in real-time when the sensor 12 detects a distance within a specified range)([0023] and [0091]). The examiner notes Caldwell, Hamilton, and Hou teach a device for aiding users playing sports. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing of Caldwell-Hamilton to include the sensing of Hou such that the device senses threshold distance of skin and generates an alarm upon detection of a threshold distance. One would be motivated to make such a combination to provide the advantage of monitoring a sweet spot location of a swing in an contactless manner. 
Regarding claim 22, Caldwell-Hamilton teach a device as claimed above. Caldwell-Hamilton differs from the claim in that Caldwell-Hamilton fails to teach sensing proximity (i.e. threshold distance) with said skin and upon the sensor sensing proximity with said skin generate said alarm. However, sensing a threshold distance with said skin and upon the sensor sensing threshold distance generating an alarm is taught by Hou (sensor 12 preferably is a distance ... sensor 12 is implemented as a compact preferably battery-powered short-distance laser rangefinder .... the user is alerted in real-time when the sensor 12 detects a distance within a specified range)([0023] and [0091]). The examiner notes Caldwell, Hamilton, and Hou teach a device for aiding users playing sports. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing of Caldwell-Hamilton to include the sensing of Hou such that the device senses threshold distance of skin and generates an alarm upon detection of a threshold distance. One would be motivated to make such a combination to provide the advantage of monitoring a sweet spot location of a swing in an contactless manner. 
Regarding claim 23, Caldwell-Hamilton teach a method as claimed above. Caldwell-Hamilton differs from the claim in that Caldwell-Hamilton fails to teach sensing proximity (i.e. threshold distance) with said skin and upon the sensor sensing proximity with said skin generate said alarm. However, sensing a threshold distance with said skin and upon the sensor sensing threshold distance generating an alarm is taught by Hou (sensor 12 preferably is a distance ... sensor 12 is implemented as a compact preferably battery-powered short-distance laser rangefinder .... the user is alerted in real-time when the sensor 12 detects a distance within a specified range)([0023] and [0091]). The examiner notes Caldwell, Hamilton, and Hou teach a method for aiding users playing sports. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing of Caldwell-Hamilton to include the sensing of Hou such that the method senses threshold distance of skin and generates an alarm upon detection of a threshold distance. One would be motivated to make such a combination to provide the advantage of monitoring a sweet spot location of a swing in an contactless manner. 

Response to Arguments
Applicant's arguments, see page 6 of applicant's remarks, filed April 15, 2022, with respect to the 35 U.S.C. §112 rejection have been fully considered and are persuasive. The 35 U.S.C. §112 rejection has been withdrawn.
Applicant's arguments with respect to claims 1-23  have been considered but are moot in view of the new ground(s) of rejection.
Regarding claims 1, 12, and 14, the applicant argues that the combination of Caldwell and Hamilton is improper and that Hamilton does not generate an alarm upon the senor sensing contact or proximity with said skin, in particular, applicant asserts that Hamilton does not generate an alarm upon contact because additional input is necessary to move the sensor blade past a predetermined angle “in the proposed combination, no “alarm signal” is generated ... when the block 12 “senses” contact with the user’s skin, that is, when the skin touches the block 12, but the hand has not sufficiently moved upwards/backwards to bend the blade past the “certain angle” needed to cause the audible click” (page 8 of applicant’s remarks); the examiner respectfully disagrees. 
The examiner asserts that one of ordinary skill in the would interpret a certain angle as any angle (e.g. an angle greater than 0°). Using physics, a hand moving in a direction generates momentum (i.e.  momentum = mass of hand * velocity of hand). When the hand collides with a blade (i.e. upon contact) momentum is passed to the blade using the principle of conservation of momentum. The momentum of the blade would move the blade from its stationary angle of 0° (i.e. bending it past a certain angle). When the blade is bent past the certain angle an audible click is generated “When this blade is bent past a certain angle, it abruptly transitions to a straight cross section at a point on its length, emitting an audible click” (column 2 lines 34-36). 
Furthermore, it would be readily apparent to one of ordinary skill in the art that a sensor generates an alarm upon contact. For example, KR200231888Y1 discloses of a contact senor (i.e. contact hole) that generates a buzzer alarm upon contact “the contact hole 24 installed at one end of the body 22 comes into contact with the back of the hand of the glove 10 ... At the same time as pressing the contact switch 26 … At this time, the buzzer 28 electrically connected and installed according to the contact of the contact switch 26 generates a single sound” ([0040-0041]). 
The examiner notes, that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Caldwell and Hamilton teach a device for aiding users in playing sports. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Caldwell to include the sensing and generating of Hamilton such that the device senses contact of a user’s dorsal wrist a predetermined angle to generate an audio alarm signal. One would be motivated to make such a combination to provide the advantage of aiding a user by providing wrist angle feedback. 
Regarding claim 11, the applicant argues that Hamilton fails to teach “the predetermined angle is twenty-five degrees”; the examiner respectfully disagrees.
According to MPEP 2125, if a drawings are not to scale and silent to the dimensions, the drawings in combination with the description of the article reasonably teaches one of ordinary skill in the art “When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value … However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977)”. The disclosure of the senor states that the senor maybe positioned in any position to detect a various of angles (i.e. time of contact) “The clicker has a slidable adjustment block (12) which distributes and positions the pressure of the clicker on the back of the hand for optimum comfort and selectable clicker timing” (column 1 lines 57-60). As there is an finite number of positions it would have been obvious to one of ordinary skill in the art to position the sensor to detect twenty-five degrees.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus utilizing sensors to generate alarms. 
5209481 
5655223
20020194668A1
20120319858A1
20150283448A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145